DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous specification objection, the previous specification objection is withdrawn in light of the present claim amendments. 
Regarding the previous claim objections, the previous claim objections are withdrawn in light of the present claim amendments.
Regarding the previous Double Patenting rejections, Applicants request that the previous Double Patenting rejections are held in abeyance.  Accordingly, the previous Double Patenting rejections are maintained.
Regarding the previous 35 USC 112(a) rejections, the previous 35 USC 112(a) rejections are withdrawn in light of the present claim amendments.
Regarding the previous 35 USC 101 rejections, the previous 35 USC 101 rejections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 7-17, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11299166. Claim(s) 1-20 of U.S. Patent No. 11299166 are in essence a “species” of the generic invention of application claim(s) 1-4, 7-17, 21-23.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter with only minor variations.  
Claim(s) 5, 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11299166 in view of US 20210114619 (“Mimura”).
As per claim(s) 5 and 18, claim(s) 1-18 of U.S. Patent No. 11299166 do not explicitly disclose wherein the personalized lane control model is retrieved from a remote compute device.
However, Mimura teaches wherein the personalized lane control model is retrieved from a remote compute device (see at least abstract, [0119]-[0121]: server-side processing unit 630 generates control parameters for automated driving on the basis of the extracted common tendency (step S206), and causes the server-side communication unit 610 to output the generated control parameters to each of the vehicles M−1 to M−k (S208)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claim(s) 1-18 of U.S. Patent No. 11299166 by incorporating wherein the personalized lane control model is retrieved from a remote compute device wherein the personalized lane control model is retrieved from a remote compute device as taught by Mimura in order to execute automated driving control according to the preference of each occupant.

Claim(s) 1-4, 7-17, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 11273836. Claim(s) 1-21 of U.S. Patent No. 11273836 are in essence a “species” of the generic invention of application claim(s) 1-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter with only minor variations.  
Claim(s) 5, 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 11273836 in view of US 20210114619 (“Mimura”).
As per claim(s) 5 and 18, claim(s) 1-21 of U.S. Patent No. 11273836 do not explicitly disclose wherein the personalized lane control model is retrieved from a remote compute device.
However, Mimura teaches wherein the personalized lane control model is retrieved from a remote compute device (see at least abstract, [0119]-[0121]: server-side processing unit 630 generates control parameters for automated driving on the basis of the extracted common tendency (step S206), and causes the server-side communication unit 610 to output the generated control parameters to each of the vehicles M−1 to M−k (S208)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claim(s) 1-21 of U.S. Patent No. 11273836 by incorporating wherein the personalized lane control model is retrieved from a remote compute device wherein the personalized lane control model is retrieved from a remote compute device as taught by Mimura in order to execute automated driving control according to the preference of each occupant.

Claim(s) 1-5, 7-18, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 17688750 (reference application).  Claim(s) 1-20 of copending Application No. 17688750 (reference application) are in essence a “species” of the generic invention of application claim(s) 1-5, 7-18, 21-23.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170329330 (“Hatano”) in view of US 20170297586 (“Li”).

As per claims 1, 8, and 15, Hatano discloses a method, comprising: 
detecting, based on sensor data, a lane that an autonomous vehicle is currently occupying (see at least abstract, [0088]-[0089]: vehicle position recognition section 140 of the automated driving controller 120 recognizes the lane in which the vehicle M is traveling (the travel lane) and the position of the vehicle M relative to the travel lane, based on the high precision map information 181 stored in the storage section 180, and the information input from the finders 20, the radars 30, the camera 40, the navigation device 50, or the vehicle sensors 60); 
receiving, via the processor, data representing a presence of a passenger within the autonomous vehicle (see at least abstract, [0068], [0077]: image of the occupant seated in the driver seat, [0108]: similarly to in the operation history information 182, the occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images)); 
retrieving, via the processor and based on the data representing the presence of a passenger within the autonomous vehicle, a personalized lane control model related to the passenger (see at least abstract: a driving characteristics derivation section configured to derive driving characteristics for each occupant of the vehicle based on information collected by the vehicle information collection section. The automated driving controller executes the automated driving mode by reflecting the driving characteristics for each occupant of the vehicle to the automated driving, [0081], [0104]: Accordingly, the driving characteristics derivation section 155 models the characteristics of operation on each of these operation systems by substituting a function, representative values, or the like into the model for each occupant. The driving characteristics subject to modeling include, for example, at least some characteristics out of characteristics related to the speed, forward acceleration, lateral acceleration, jerk, yaw rate, or steering angle of the vehicle M, [0108]: occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images), [0130]); 
generating a lane control plan for the autonomous vehicle based on the lane that the autonomous vehicle is currently occupying and the personalized lane control model (see at least abstract: a driving characteristics derivation section configured to derive driving characteristics for each occupant of the vehicle based on information collected by the vehicle information collection section. The automated driving controller executes the automated driving mode by reflecting the driving characteristics for each occupant of the vehicle to the automated driving, [0081], [0092]-[0095], [0104]: Accordingly, the driving characteristics derivation section 155 models the characteristics of operation on each of these operation systems by substituting a function, representative values, or the like into the model for each occupant. The driving characteristics subject to modeling include, for example, at least some characteristics out of characteristics related to the speed, forward acceleration, lateral acceleration, jerk, yaw rate, or steering angle of the vehicle M, [0108]-[0109]: occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images), [0120]-[0121], [0130]); and 
sending a signal to cause implementation of the lane control plan at the autonomous vehicle (see at least abstract, [0108]-[0109]: automated driving mode is executed by the automated driving controller 120, the traction controller 160 controls the traction drive force output device 200, the steering device 210, and the brake device 220 such that such that the vehicle M passes through the course generated by the course generation section 146 at the expected timings, [0130]: in cases in which the learned mode has been permitted, the traction controller 160 references the occupant-specific driving characteristic information 186, extracts the driving characteristics corresponding to the occupant currently seated in the driver seat (step S118), and controls the traveling drive force output device 200, the steering device 210, and the brake device 220 using the learned mode in which the extracted driving characteristics have been reflected (step S120).). 
Hatano discloses recognizing the relative position of the vehicle with respect to the travel lane and that the action plan includes a lane change to the desired lane at a junction point or causes the vehicle to travel so as not to depart from the current travel lane (see at least abstract, [0089]-[0093]), but Hatano does not explicitly disclose a personalized lane control model related to preferences of the passenger associated with lane planning including lane following and lane changing; one of ordinary skill in the art before the effective filing date would recognize the benefit of determining and setting different habits or preferences including acceleration of the vehicle, handling turns, changing lanes, merging lanes and implementing habits or preferences in the autonomous mode to mimic the driver’s habits or preferences as closely as possible as taught by Li in order to improve the driver’s comfort while the vehicle is in an autonomous mode.
	Li teaches a personalized lane control model related to preferences of the passenger associated with lane planning including lane following and lane changing (see at least abstract, [0009]: machine learning can be utilized to learn the driver’s habits/preferences in real-time; the driver’s behavior can be collected and analyzed over time, [0011]: Several different habits/preferences can be determined and set by the system including vehicle speed, acceleration of the vehicle, handling turns (sharpness, speed, etc.), deceleration of vehicle, changing lanes, merging lanes, and the like, [0028]: system 100 can recognize and store driver preferences such as position within a driving lane, acceleration/deceleration of the vehicle, speed at which a turn is executed, etc. The habits/preferences can then be implemented in the autonomous driving mode to mimic the driver's habits/preferences as closely as possible; Applicant’s specification recites [00136]-[00137]: exemplary types of behavior related to lane following; when a vehicle merely tries to stay in a lane without turning, the vehicle may behave to stay in the middle of the lane; vehicle in that lane may pull to the right side of the lane before the turn so that the turn is; therefore, in light of Applicant’s specification, lane following is interpreted to include at least position within a driving lane, acceleration/deceleration of the vehicle, handling turns). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating the teachings of Li in order that the autonomous vehicle can be more tailored to the driver’s personal driving style to improve the driver’s comfort while the vehicle is in an autonomous mode.

As per claim(s) 2, 9, 16, Hatano discloses wherein the lane control plan includes at least one of lane following or lane change (see at least [0093]: The events include, for example: a deceleration event that causes the vehicle M to decelerate, an acceleration event that causes the vehicle M to accelerate, a lane-keep event that causes the vehicle M to travel without departing from the travel lane, a lane-change event that causes the travel lane to change, an overtake event that causes the vehicle M to overtake the vehicle in front, a junction event that causes a lane change to the desired lane at a junction point or causes the vehicle M to travel so as not to depart from the current travel lane, a merge event that causes the vehicle M to accelerate or decelerate in a merging lane for merging with a main lane and changes the travel lane, and a handover event). 

As per claim(s) 3, Hatano discloses wherein the sensor data includes image data (see at least abstract, [0088]-[0089]: vehicle position recognition section 140 of the automated driving controller 120 recognizes the lane in which the vehicle M is traveling (the travel lane) and the position of the vehicle M relative to the travel lane, based on the high precision map information 181 stored in the storage section 180, and the information input from the finders 20, the radars 30, the camera 40, the navigation device 50, or the vehicle sensors 60). 

As per claim(s) 4, Hatano discloses wherein the personalized lane control model is a model generated based on past driving data of the passenger (see at least abstract, [0104]: driving characteristics derivation section 155 derives the driving characteristics for each vehicle occupant based on the operation history information 182, [0108]). 

As per claim(s) 7, Hatano discloses wherein the data representing the presence of the passenger within the autonomous vehicle includes image data (see at least abstract, [0068], [0077]: image of the occupant seated in the driver seat, [0108]: similarly to in the operation history information 182, the occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images)).

As per claim(s) 12, Hatano discloses wherein the data representing the presence of the passenger within the autonomous vehicle includes sensor data (see at least abstract, [0068], [0077]: image of the occupant seated in the driver seat, [0108]: similarly to in the operation history information 182, the occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images)).

As per claim(s) 13, Hatano discloses wherein the instructions to cause the processor to send the signal to cause implementation of the lane control plan at the autonomous vehicle include instructions to send the signal to a navigation module of the autonomous vehicle (see at least abstract, [0053]: navigation device 50 includes a global navigation satellite system (GNSS) receiver, map information (a navigation map), [0096]-[0097]: course candidate generation section 146B generates candidates for a course based on the travel mode determined by the travel mode determination section 146A, [0108]-[0109]: automated driving mode is executed by the automated driving controller 120, the traction controller 160 controls the traction drive force output device 200, the steering device 210, and the brake device 220 such that such that the vehicle M passes through the course generated by the course generation section 146 at the expected timings, [0111]-[0112]: navigation device, [0130]).

As per claim(s) 14, Hatano discloses wherein the instructions to cause the processor to send the signal to cause implementation of the lane control plan at the autonomous vehicle include instructions to send the signal to a vehicle control module of the autonomous vehicle (see at least abstract, [0053]: navigation device 50 includes a global navigation satellite system (GNSS) receiver, map information (a navigation map), [0096]-[0097]: course candidate generation section 146B generates candidates for a course based on the travel mode determined by the travel mode determination section 146A, [0108]-[0109]: automated driving mode is executed by the automated driving controller 120, the traction controller 160 controls the traction drive force output device 200, the steering device 210, and the brake device 220 such that such that the vehicle M passes through the course generated by the course generation section 146 at the expected timings, [0111]-[0112]: navigation device, [0130]).

As per claim(s) 17, Hatano discloses wherein the memory further stores instructions to cause the at least one processor to detect the passenger as being present within the autonomous vehicle based on sensor data (see at least abstract, [0068], [0077]: image of the occupant seated in the driver seat, [0108]: similarly to in the operation history information 182, the occupant-specific driving characteristic information 186 associates driving characteristics modeled for each actual type of road in the driving segment that was being traveled on with identification information (an occupant ID) for identifying the freely determined occupant using an image captured by the in-cabin camera 92 (person identification images)).

Claim(s) 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Li and further in view of US 20210114619 (“Mimura”).
As per claim(s) 5, Hatano does not explicitly disclose wherein the personalized lane control model is retrieved from a remote compute device.
However, Mimura teaches wherein the personalized lane control model is retrieved from a remote compute device (see at least abstract, [0119]-[0121]: server-side processing unit 630 generates control parameters for automated driving on the basis of the extracted common tendency (step S206), and causes the server-side communication unit 610 to output the generated control parameters to each of the vehicles M−1 to M−k (S208)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating wherein the personalized lane control model is retrieved from a remote compute device wherein the personalized lane control model is retrieved from a remote compute device as taught by Mimura in order to execute automated driving control according to the preference of each occupant.

As per claim(s) 18, Hatano does not explicitly disclose wherein the instructions to cause the at least one processor to retrieve the personalized lane control model include instructions to retrieve the personalized lane control model personalized lane control model from a remote compute device.
However, Mimura teaches wherein the instructions to cause the at least one processor to retrieve the personalized lane control model include instructions to retrieve the personalized lane control model personalized lane control model from a remote compute device (see at least abstract, [0119]-[0121]: server-side processing unit 630 generates control parameters for automated driving on the basis of the extracted common tendency (step S206), and causes the server-side communication unit 610 to output the generated control parameters to each of the vehicles M−1 to M−k (S208)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating wherein the instructions to cause the at least one processor to retrieve the personalized lane control model include instructions to retrieve the personalized lane control model personalized lane control model from a remote compute device as taught by Mimura in order to execute automated driving control according to the preference of each occupant.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Li further in view of US 20170158225 (“Brown”).
As per claim(s) 10, Hatano does not explicitly disclose wherein the instructions to cause the processor to generate the lane control plan include instructions to generate the lane control plan based on parameters that are predictive of an operational capability of the autonomous vehicle.
However, Brown teaches wherein the instructions to cause the processor to generate the lane control plan include instructions to generate the lane control plan based on parameters that are predictive of an operational capability of the autonomous vehicle (see at least abstract, [0084]-[0086]: AVC 14 provides overall control of planning and operations of the autonomous vehicle 32, [0087]: these ECUs can produce much higher fidelity models of their specific subsystems capabilities in light of the current operating conditions, both internal and external. The AVP can then use these models to predict the true capability of the vehicle 32, effectively condensing the multitude of factors down to profiles of system capability that is pertinent to lateral and longitudinal path planning control. For example, the AVP 16 can determine the maximum available torque profile, which can be used to calculate an associated acceleration capability profile of the vehicle 32. In addition, the AVP 16 can provide a steering or curvature performance profile and a braking profile of the vehicle 32. By providing higher fidelity estimates of the system acceleration, minimum acceleration and steering capabilities from the AVP 16 to the AVC 14, the AVC 14 can be less conservative in its path planning and control of the vehicle 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating wherein the instructions to cause the processor to generate the lane control plan include instructions to generate the lane control plan based on parameters that are predictive of an operational capability of the autonomous vehicle as taught by Brown in order to provide high fidelity vehicle capability information to assist the autonomous vehicle controller with path planning.

As per claim(s) 11, Hatano discloses further storing instructions to cause the processor to dynamically update the parameters to reflect an updated scenario associated with the autonomous vehicle (see at least abstract, [0094]: the action plan generation section 144 may dynamically change the action plan irrespective of the target lane information 183, in accordance with changes to the conditions of the vehicle M, [0096]-[0097]: course candidate generation section 146B generates candidates for a course based on the travel mode determined by the travel mode determination section 146A, [0108]-[0109]: automated driving mode is executed by the automated driving controller 120, the traction controller 160 controls the traction drive force output device 200, the steering device 210, and the brake device 220 such that such that the vehicle M passes through the course generated by the course generation section 146 at the expected timings, [0111]-[0112], [0130]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Li and further in view of US 11449048 (“Harihara”).
As per claim(s) 21, Hatano does not explicitly disclose wherein the personalized lane control model is invoked from a plurality of personalized lane control models associated with lane planning. 
However, Harihara teaches wherein the personalized lane control model is invoked from a plurality of personalized lane control models associated with lane planning (see at least abstract, claim 1: selects one control command machine learning model corresponding to the one control command from among the N control command machine learning models, and uses the one control command machine learning model to output a control parameter for controlling the moving body, using the one control command acquired by the acquisition device and the feature amount as inputs, each of the N control commands is a signal indicating an intention to maneuver the moving body, the N control commands include a first control command which is one of turn left, turn right, stop, go forward, make a U-turn, and change lanes, and the N control command machine learning models include a first control command machine learning model which is one of a machine learning model for turning left, a machine learning model for turning right, a machine learning model for stopping, a machine learning model for going forward, a machine learning model for making a U-turn, and a machine learning model for changing lanes that corresponds to the first control command). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating the teachings of Harihara in order to achieve autonomous driving characterized by a higher degree of freedom. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Li and further in view of US 8965621 (“Urmson”).
As per claim(s) 22, Hatano does not explicitly disclose wherein the personalized lane control model is associated with preferences of the passenger relating to at least one of lane change speed or lane change path. 
However, Urmson teaches wherein the personalized lane control model is associated with preferences of the passenger relating to at least one of lane change speed or lane change path (see at least abstract, column 11 28-46: safe envelope driving patterns may be one or more sets of parameters limiting how a driver should drive, for example, by controlling the speed of changing lanes and the pattern of passing by vehicles, etc. The safe envelope patterns may also be set differently for different driver categories, or may be customized or adjusted by each individual driver. For example, the highest allowable speed on a highway or in making a turn may be set lower for users within a particular age group. In another example, certain routes may be disallowed under certain weather conditions in a safe envelope for a particular driver but allowed in another safe envelope for another driver, column 11 lines 47-54). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating the teachings of Urmson in order to perform adaptive autonomous driving based on driver preferences but still safely.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Li and further in view of US 20170297564 (“Xi”).

As per claim(s) 23, Hatano does not explicitly disclose wherein the personalized lane control model is associated with a population subgroup to which the passenger belongs. 
However, Xi teaches wherein the personalized lane control model is associated with a population subgroup to which the passenger belongs (see at least abstract, [0004], [0006]: driver model module tunes the performance of the vehicle according to driver's driving characteristics and a road environment information. The driver's driving characteristics comprise the driver's driving preference (such as preference for comfortableness or power performance of the vehicle, and car-following or lane-changing preference), and the road environment information comprises visual information related to the driver's operations on the vehicle, such as the road surface adhesion coefficient, the width and curvature of the road, the gradient of the road and the traffic flow of the road, [0007]: 3) analyzing the driver operation data to obtain driving characteristics of the driver, 4) comparing the expected parameter value with the driver's driving characteristics to obtain the driver's demands for the vehicle performance, and 5) tuning corresponding parameters of the vehicle according to the driver's demands, [0016]: driver's driving characteristics includes the driver's driving preferences that can be influenced by lot of factors such as age, drunken situation, physical fatigue degree, response speed, etc., [0048]-[0050]: For different driver models, the driver's physiological characteristic parameters (age, drunken situation, physical fatigue degree, response speed, etc.) and psychological characteristic parameters (stress degree, emotion of the driver, etc.) can also be used as the input parameters of the driver model in the system). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Hatano by incorporating the teachings of Xi in order to further tune vehicle performances to allow the vehicle to adapt itself to the individual driver and improve the vehicle comfortableness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including at least the following prior art: 
US 20100131148 Camhi et al. (see at least [0123]: data may be analyzed for driver intention patterns, e.g., lane keeping intent and lane change intent, and various machine learning, computer vision algorithms, and other analysis methods may be used to recognize driver intention patterns); 
US 20150149017 Attard et al. (see at least [0005], [0010]: module 106 may learn the desired speed, acceleration, deceleration ,steering, car following time headway, lane change minimum gap, turn-across path minimum time-to-arrival, etc., based on specific previously visited locations and/or traversed routes and headings as driven by a particular vehicle 101 driver, thereby providing a naturalistic feel relative to what the driver expects to experience, e.g., by providing operations at specific locations that mimic maneuvers that the driver may have performed); 
US 20190049981 (“Fischer”) (see at least abstract, [0004], [0025]: server may analyze objective data and subjective data of autonomous lane changes performed by one or more different models of autonomous vehicle systems, and may observe a correlation between a control algorithm common to certain models of the autonomous vehicle system and positive subjective data when compared to the subjective feedback for a different control algorithm common to one or more different models of the autonomous vehicle system. In such an example, the server may determine that users typically prefer the autonomous lane changes performed using the control algorithm of the first models of the autonomous vehicle system when compared against autonomous lane changes performed with the different control algorithm of the second models of the autonomous vehicle system, [0026]: the server may predict the error in autonomous lane keeping until the portion of that particular road is repaired (e.g., until lanes are more clearly marked), or until the manner in which autonomous vehicle systems perform autonomous lane keeping maneuvers is changed (e.g., new algorithms allowing lane keeping independent of a road's condition), and the server may use the predicted error to determine whether to recommend use of the autonomous lane keeping maneuver along the particular portion of road, [0028]: at step 310, the server can compare a user's subjective data indicating that an autonomous lane change was too abrupt with subjective data regarding the timing of autonomous lane changes and received from other users. More specifically, the subjective data may be compared where sufficient similarities between the corresponding objective data of each user's subjective data exist, such as where the lane change occurred in similar amounts of vehicle traffic, similar weather, and the make and/or model of the autonomous vehicle systems that performed the two autonomous lane changes are substantially identical. Alternatively or in addition, some examples of process 300 may include the server classifying vehicle users according one or more characteristics (e.g., age, average time spent driving, gender, common passengers, etc.) and the server may compare data associated with users within and across such classifications. For example, the server can compute an average satisfaction with autonomous maneuvers generally for a user in a middle aged category to compare against an average satisfaction with autonomous maneuvers generally of a vehicle user less than 25 years of age).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668